             Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RUTH D. MCNALLY,                                 :
                                                 :
                       Plaintiff,                :
                                                 :
        v.                                       :       CIVIL ACTION
                                                 :
                                                 :       NO. 20-703
                                                 :
ANDREW SAUL,                                     :
ACTING COMMISSIONER OF                           :
SOCIAL SECURITY,                                 :
                                                 :
                       Defendant.                :

                                    MEMORANDUM OPINION

        Ruth D. McNally (“McNally” or “Plaintiff”) seeks review, pursuant to 42 U.S.C.

§ 405(g), of the Commissioner of Social Security’s (“Commissioner”) decision denying her

claims for Disability Insurance Benefits (“DIB”) pursuant to Title II of the Social Security Act

and for Supplemental Security Income (“SSI”) pursuant to Title XVI of the Act.1 For the

reasons that follow, McNally’s Request for Review will be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        McNally was born on July 18, 1969. R. at 381.2 She completed two years of college, id.

at 365, and is able to speak, read, and understand English, id. at 363. Her past relevant work

experience was as a dispatcher, cashier, title and tag worker, and container inspector. Id. at 409.

McNally applied for DIB and SSI benefits on March 6, 2017, id. at 280-91, alleging that she

became disabled on May 1, 2015, id. at 280, 282, due to: major depressive disorder, bipolar


1
     In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. See Doc. Nos. 2, 10.
2
     Citations to the administrative record will be indicated by “R.” followed by the page number.
          Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 2 of 21




disorder, mild cognitive impairment with memory loss, intractable chronic migraine without

aura, chronic pain syndrome, and severe pain attacks, id. at 364. Her applications were initially

denied on August 9, 2017. Id. at 200-09. McNally then filed a written request for a hearing on

September 26, 2017, id. at 216-17, and an Administrative Law Judge (“ALJ”) held a hearing on

her claims on February 1, 2019, id. at 107-57. On June 26, 2019, the ALJ issued an opinion

denying McNally’s claims. Id. at 11-38. McNally filed an appeal with the Appeals Council,

which the Appeals Council denied on December 18, 2019, thereby affirming the decision of the

ALJ as the final decision of the Commissioner. Id. at 1-6. McNally then commenced this action

in federal court.

II.     THE ALJ’S DECISION

        In her decision, the ALJ found that McNally suffered from the severe impairments of:

cerebrovascular small vessel disease; cervical degenerative disc disease, spondylosis, and

radiculopathy; lumbosacral radiculopathy; a history of obesity; intractable chronic migraines

without aura; a mild cognitive impairment; a major depressive disorder; generalized anxiety

disorder; dissociative identity disorder; borderline personality disorder; and attention deficit

hyperactivity disorder. Id. at 17. The ALJ determined that neither McNally’s individual

impairments, nor the combination of her impairments, met or medically equaled a listed

impairment. Id. at 17-20. The ALJ found that, during the relevant period, McNally had the

residual functional capacity (“RFC”) to perform:

                light work as defined in 20 CFR 404.1567(b) and 416.967(b) except she
                should never climb ladders, ropes, or scaffolds; can occasionally climb
                ramps or stairs; can occasionally balance, stoop, kneel, crouch, or crawl;
                should avoid concentrated exposure to extreme cold and hazards; would be
                able to perform simple tasks and make simple decisions; can follow short,
                simple instructions; can perform 1-2 step functions on a consistent basis;
                and she can perform only low stress jobs defined as involving only
                occasional decision[-]making.

                                                  2
           Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 3 of 21




Id. at 20. Based on this RFC determination, and relying on the vocational expert (“VE”) who

appeared at the hearing, the ALJ found that there were jobs that existed in significant numbers in

the national economy that McNally could perform, such as “Office Helper,” “Marker,” or

“Bagger.” Id. at 30-31. Accordingly, the ALJ concluded that McNally was not disabled. Id. at

31-32.

III.     MCNALLY’S REQUEST FOR REVIEW

         In her Request for Review, McNally contends that: (1) she meets or equals more than one

category of impairments; (2) she does not retain the RFC to perform other substantial gainful

employment; and (3) she could have been found to be disabled at a later onset date.

IV.      SOCIAL SECURITY STANDARD OF REVIEW

         The role of the court in reviewing an administrative decision denying benefits in a Social

Security matter is to uphold any factual determination made by the ALJ that is supported by

“substantial evidence.” 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d

Cir. 1985). A reviewing court may not undertake a de novo review of the Commissioner’s

decision in order to reweigh the evidence. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190

(3d Cir. 1986). The court’s scope of review is “limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s finding of fact.” Schwartz v. Halter, 134 F.

Supp. 2d 640, 647 (E.D. Pa. 2001).

         Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364 F.3d

501, 503 (3d Cir. 2004). Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

                                                  3
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 4 of 21




support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 564-65 (1988)); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987).

It is “more than a mere scintilla but may be somewhat less than a preponderance of the

evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).

       To prove disability, a claimant must demonstrate some medically determinable basis for a

physical or mental impairment that prevents him or her from engaging in any substantial gainful

activity for a 12-month period. 42 U.S.C. § 1382c(a)(3)(A); accord id. § 423(d)(1). As

explained in the applicable agency regulation, each case is evaluated by the Commissioner

according to a five-step sequential analysis:

                  (i) At the first step, we consider your work activity, if any. If you are doing
                  substantial gainful activity, we will find that you are not disabled. (ii) At the
                  second step, we consider the medical severity of your impairment(s). If you
                  do not have a severe medically determinable physical or mental impairment
                  that meets the duration requirements in § 416.909, or a combination of
                  impairments that is severe and meets the duration requirement, we will find
                  that you are not disabled. (iii) At the third step, we also consider the medical
                  severity of your impairment(s). If you have an impairment(s) that meets or
                  equals one of our listings in appendix 1 of this subpart and meets the
                  duration requirement, we will find that you are disabled. (iv) At the fourth
                  step, we consider our assessment of your residual functional capacity and
                  your past relevant work. If you can still do your past relevant work, we will
                  find that you are not disabled. (v) At the fifth and last step, we consider our
                  assessment of your residual functional capacity and your age, education and
                  work experience to see if you can make an adjustment to other work. If you
                  can make an adjustment to other work, we will find that you are not
                  disabled. If you cannot make an adjustment to other work, we will find that
                  you are disabled.

20 C.F.R. §§ 404.1520, 416.920 (references to other regulations omitted).




                                                     4
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 5 of 21




V.     DISCUSSION

       A.      The ALJ’s Step-Three Finding is Supported by Substantial Evidence

       McNally argues that the ALJ erred in finding that neither her individual impairments, nor

the combination of her impairments, met or medically equaled a listed impairment. Pl.’s Br.

(Doc. No. 13) at 4-6. Specifically, she contends that she met or equaled the following listings:

(1) 1.04 for disorders of the spine; (2) 12.02 for neurocognitive disorders; (3) 12.04 for

depressive, bipolar and related disorders; and (4) 12.06 for anxiety and obsessive-compulsive

disorders. Id. For the reasons discussed below, McNally’s claim lacks merit.

       At step three of the sequential analysis, the ALJ must determine whether a severe

impairment or combination of impairments meets or equals the medical equivalent of an

impairment listed in 20 C.F.R. pt. 404, subpt. P, app. 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1525, 404.1526, 416.920(a)(4)(iii), 416.925, 416.926. If the ALJ determines that a

claimant’s impairment meets or medically equals a listing, then the claimant is considered

disabled, without considering the claimant’s age, education or work experience. Id.

§§ 404.1520(d), 416.920(d). “The Listing of Impairments (the listings) . . . . describes for each

of the major body systems impairments that the [Social Security Administration] consider[s] to

be severe enough to prevent an individual from doing any gainful activity, regardless of his or

her age, education, or work experience.” Id. §§ 404.1525(a), 416.925(a). In determining

whether a claimant meets a listing, “the claimant’s impairment is compared to a list of

impairments presumed severe enough to preclude any gainful work. If the claimant’s

impairment matches or is ‘equal’ to one of the listed impairments, he [or she] qualifies for

benefits without further inquiry.” Sullivan v. Zebley, 493 U.S. 521, 525 (1990) (citation

omitted). As the United States Supreme Court has explained:



                                                 5
           Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 6 of 21




               The Secretary explicitly has set the medical criteria defining the listed
               impairments at a higher level of severity than the statutory standard. The
               listings define impairments that would prevent an adult, regardless of his
               [or her] age, education, or work experience, from performing any gainful
               activity, not just “substantial gainful activity.” . . . The reason for this
               difference between the listings’ level of severity and the statutory standard
               [for disability] is that . . . the listings were designed to operate as a
               presumption of disability that makes further inquiry unnecessary. That is, if
               an adult is not actually working and his [or her] impairment matches or is
               equivalent to a listed impairment, he [or she] is presumed unable to work
               and is awarded benefits without a determination whether he [or she] actually
               can perform his [or her] own prior work or other work.

Id. at 532 (emphasis in original) (internal citations omitted). If an impairment does not meet the

criteria of a listing, it can medically equal the criteria of the listing. 20 C.F.R. §§ 404.1525,

416.925. An impairment or combination of impairments “medically equals” a listing “if it is at

least equal in severity and duration to the criteria of any listed impairment.” Id. §§ 404.1526,

416.926.

       Claimants bear the burden of establishing through medical evidence that their condition

meets or equals all the requirements of a listing. Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 120 n.2 (3d Cir. 2000). Because a finding that a claimant meets or equals a listing

ends the analysis without further examination of the claimant’s individual functional limitations,

“[t]he Commissioner applies a heightened evidentiary standard for presumptive disability cases

under the listings than for cases that proceed to other steps in the sequential evaluation process.”

Lee v. Comm’r of Soc. Sec., 529 F. App’x 706, 710 (6th Cir. 2013). For this reason, the listings

are “strictly construed against claimants.” Lee v. Astrue, No. 06-5167, 2007 WL 1101281, at *4

(E.D. Pa. Apr. 12, 2007); accord Eckenrode v. Colvin, No. 2:13-cv-231, 2014 WL 819955, at *8

(W.D. Pa. Mar. 3, 2014); Horne v. Comm’r of Soc. Sec., No. 2:13-cv-00226, 2014 WL 585927,

at *6 (W.D. Pa. Feb. 14, 2014).




                                                  6
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 7 of 21




               1.      The ALJ’s Finding that McNally’s Cervical Degenerative Disc Disease
                       and Associated Impairments Did Not Meet Listing 1.04 is Supported
                       by Substantial Evidence

       McNally contends that the ALJ erred in finding that she did not meet or equal Listing

1.04 for disorders of the spine. Pl.’s Br. at 5. To meet the requirements of Listing 1.04, a

claimant must have a “[d]isorder[] of the spine … resulting in compromise of a nerve root … or

the spinal cord” with at least one of the following:

               A. Evidence of nerve[-]root compression characterized by neuro-anatomic
               distribution of pain, limitation of motion of the spine, motor loss (atrophy
               with associated muscle weakness or muscle weakness) accompanied by
               sensory or reflex loss and, if there is involvement of the lower back, positive
               straight-leg raising test (sitting and supine);

               or

               B. Spinal arachnoiditis, confirmed by an operative note or pathology report
               of tissue biopsy, or by appropriate medically acceptable imaging,
               manifested by severe burning or painful dysesthesia, resulting in the need
               for changes in position or posture more than once every 2 hours;

               or

               C. Lumbar spinal stenosis resulting in pseudoclaudication, established by
               findings on appropriate medically acceptable imaging, manifested by
               chronic nonradicular pain and weakness, and resulting in inability to
               ambulate effectively, as defined in 1.00B2b.

20 C.F.R. pt. 404, subpt. P, app. 1 §1.04. Here, the ALJ determined that McNally did not meet

these criteria because “[t]he medical evidence fail[ed] to show that [McNally] suffer[ed] from

nerve[-]root compression, spinal arachnoiditis, or lumbar spinal stenosis with

pseudoclaudication.” R. at 18. This finding was amply supported by the medical evidence.

       In evaluating McNally’s spinal impairments, the ALJ explained that “[m]ost of the

treatment notes during the relevant period d[id] not involve complaints of neck or low back pain,

and instead involve[d] periodic, common illnesses, such as bronchitis, a sore throat, and



                                                 7
          Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 8 of 21




diarrhea.” Id. at 21; see e.g., id. at 591-624. Instead, “multiple physical exams show t[hat]

[McNally] maintain[ed] normal strength in her upper and lower extremities; her sensation [was]

intact, she usually ha[d] a normal, steady gait; and she exhibit[ed] no abnormal movements or

tremor.” Id. at 22; see e.g., id. at 664-65, 670-71, 681-82, 708-09, 726, 729, 731, 738-57, 765.

To the extent that McNally was treated for neck and low back pain, her medical records

indicated that her spinal complaints and ability to function significantly improved when she was

prescribed Opana and MSIR. Id. at 21, 855. Moreover, no treating or examining physician

opined that McNally suffered from or displayed the requisite combination of symptoms

associated with the conditions in Listing 1.04. Furthermore, the record contained no operative

note, pathology report of a tissue biopsy, or appropriate medically acceptable imaging supporting

the conclusion that McNally suffered from nerve-root compression, spinal arachnoiditis, or

lumbar spinal stenosis with pseudoclaudication. Accordingly, as the foregoing makes clear, the

ALJ’s determination that McNally did not meet the requirements of Listing 1.04 was supported

by substantial evidence.

               2.      The ALJ’s Finding that McNally’s Mental Impairments, Considered
                       Singly and in Combination, Did Not Meet Listings 12.02, 12.04, and
                       12.06 is Supported by Substantial Evidence                    _____

       McNally also alleges that the ALJ erred in finding that neither her individual mental

impairments, nor the combination of those impairments, met or medically equaled Listings

12.02, 12.04, and 12.06. Pl.’s Br. at 4-5. To meet the requirements of Listings 12.02, 12.04, and

12.06, a claimant must satisfy the “A” criteria of those listings and either the “B” criteria or the

“C” criteria. 20 C.F.R. pt. 404, subpt. P, app. 1 §§ 12.02, 12.04, 12.06. The B criteria for

Listings 12.02, 12.04, 12.06 are identical and require a finding of an extreme limitation of one, or

marked limitation of two, of the following areas of mental functioning: (1) understand,



                                                  8
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 9 of 21




remember or apply information; (2) interact with others; (3) concentrate, persist or maintain

pace; and (4) adapt or manage oneself. Id. §§ 12.02(B), 12.04(B), 12.06(B). An extreme

limitation may be found when a claimant is “not able to function in this area independently,

appropriately, effectively, and on a sustained basis.” Id. § 12.00(F)(2)(e). A marked limitation

may be found when a claimant’s “functioning in this area independently, appropriately,

effectively, and on a sustained basis is seriously limited.” Id. § 12.00(F)(2)(d). The C criteria

for Listings 12.02, 12.04, and 12.06 are also identical and require the claimant to have a “a

medically documented history of the disorder over a period of at least 2 years” and evidence of

both of the following:

               1. Medical treatment, mental health therapy, psychosocial support(s), or a
               highly structured setting(s) that is ongoing and that diminishes the
               symptoms and signs of your mental disorder; and

               2. Marginal adjustment, that is, you have minimal capacity to adapt to
               changes in your environment or to demands that are not already part of your
               daily life.

Id. §§ 12.02(C), 12.04(C), 12.06(C) (references to other regulations omitted). ‘“Marginal

adjustment’ means that [a claimant’s] adaption to the requirements of daily life is fragile.” Id. at

§ 12.00(G)(2)(c). As explained in the applicable regulations:

               We will consider that you have achieved only marginal adjustment when
               the evidence shows that changes or increased demands have led to
               exacerbation of your symptoms and signs and to deterioration in your
               functioning; for example, you have become unable to function outside of
               your home or a more restrictive setting, without substantial psychosocial
               supports (see 12.00D). Such deterioration may have necessitated a
               significant change in medication or other treatment. Similarly, because of
               the nature of your mental disorder, evidence may document episodes of
               deterioration that have required you to be hospitalized or absent from work,
               making it difficult for you to sustain work activity over time.

Id.




                                                 9
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 10 of 21




       In this case, the ALJ determined that McNally did not meet the B or C criteria of Listings

12.02, 12.04, and 12.06. R. at 18-19. With respect to the B criteria, the ALJ found that McNally

had mild limitations in understanding, remembering, or applying information; moderate

limitations in interacting with others; moderate limitations in concentrating, persisting, or

maintaining pace; and moderate limitations in adapting or managing oneself. Id. These findings

were supported by substantial evidence.

       With respect to understanding, remembering, or applying information, the ALJ noted that

although McNally “reported having some confusion at times, difficulty understanding tasks, and

. . . need[ing] assistance and reminders for basic activities of daily living[,]” she was “usually

only impaired in this area when she ha[d] been overusing prescribed medications.” Id. at 18; see

e.g., id. at 628, 632, 644, 804. For example, a treatment note from Redco Group Behavioral

Health stated that McNally “lied about the other medication that she [was] getting from other

providers. . . . [and] she [was] going around shopping for addictive and controlled medication.

[N]o wonder [she] couldn’t open her eyes all session.” Id. at 628. Likewise, during an

emergency visit to Pocono Medical Center, McNally was “so intoxicated on meds [that] she

[was] a danger to [her]self and others” and was “in and out of conciousness [sic] and slurring her

speech due to medication.” Id. at 644. As the ALJ noted, however, McNally did not exhibit

these symptoms when she complied with medical advice and took her prescription medication as

recommended by her medical providers. Id. at 629-37, 738-39, 741, 743, 745, 749, 751, 753.

Thus, the record amply supported the ALJ’s finding that McNally’s limitations in understanding,

remembering, or applying information were mild as opposed to marked limitations.

       With regard to interacting with others, McNally reported that “she spen[t] most of her

time alone; she [was] afraid to be around people; she d[id] not use public transportation; and she



                                                 10
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 11 of 21




ha[d] difficulty getting along with people.” Id. at 18. The ALJ determined, however, that

McNally’s medical records tended to contradict her claims. Id. For instance, McNally resided

with her daughter and boyfriend and never reported fighting within her household. Id. In fact,

she reported that they were her support system, id. at 785, and that she was “always there for her

daughter,” id. at 784. Moreover, her medical provider never indicated that she was

inappropriate or disrespectful during appointments. Id. at 18. Rather, she was described as

“cooperative,” id. at 627, with “good eye contact,” id. at 629, 741, as well as “pleasant and

talkative,” id. at 731. In addition, McNally’s medical providers consistently described her as

appropriately dressed and groomed, id. at 597, 627, 799, 805, with “appropriate mood and

affect” and “clear and coherent” speech, id. at 597, 627, 709. Finally, as the ALJ noted, McNally

worked throughout the relevant period and “[t]here [was] no indication [that] she was incapable

of getting along with her co-workers or supervisors.” Id. at 18-19. Accordingly, the ALJ’s

determination that McNally suffered from moderate, as opposed to marked limitations, in her

ability to interact with others, was supported by substantial evidence in the record.

       With respect to concentrating, persisting, or maintaining pace, the ALJ acknowledged

that McNally “reported bouts of confusion due to a cognitive disorder, as well as persistent

symptoms associated with her depression, anxiety, and the presence of her alternate personality,

Delores.” Id. at 19. Yet again, these symptoms usually occurred when McNally misused and/or

overused her prescribed medications. Id.; see, e.g., id. at 628-37, 644, 738-39, 741, 743, 745,

749, 751, 753, 804. For example, during her consultative psychological exam it was noted that

she “appeared to be under the influence … [s]he repeatedly kept falling asleep[,] [s]he slurred

her words[,] [h]er eyes were rolled back into her head, and she appeared confused.” Id. at 804.

Moreover, as the ALJ noted, “many of her providers remained unaware of [McNally’s] alleged



                                                 11
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 12 of 21




alter [Dolores] and the reports of confusion.” Id. at 19; compare id. at 812 (reporting her alleged

alter, Delores, to Pinebrook Family Services), with id. at 738-55 (neglecting to report her alleged

alter, Delores, to PMCPA Family Practice). Consequently, the record supported the ALJ’s

determination that McNally had no more than moderate limitations in concentrating, persisting,

or maintaining pace.

       Finally, with regard to adapting and managing oneself, the ALJ recognized that McNally

“reported [a] need for her boyfriend or others to help her due to her physical and mental

symptoms,” but found that the evidence did not support a finding of marked or extreme

limitations. Id. at 19. For example, the State agency psychological consultant noted that

McNally was “able to dress, bathe, and groom herself seven times a week, cook or prepare

mostly simple meals seven times a week, clean two times a week, laundry two times a week, and

shop[] two times a month.” Id. at 801. There was also no evidence that she required special

accommodations to perform her past work. Id. at 19, 119-20, 314. Insofar as McNally claimed

that her boyfriend solely managed the finances, id. at 19, her records showed that she stressed

over her household’s lack of financial resources, suggesting that she was involved in aspects of

financial management, id. at 798. Moreover, McNally’s symptoms did not make it difficult for

her to make her own medical decisions or understand her diagnoses, plan of care, or treatment.

Id. at 19. Therefore, the ALJ’s conclusion that McNally experienced moderate limitations in

adapting and managing herself was supported by substantial evidence.

       With respect to the C criteria, the ALJ acknowledged that “[t]he evidence presented …

indicate[d] that [McNally] has a depressive disorder, bipolar disorder, or a related disorder[,]

[and that] [t]here [was] a history of medical treatment, mental health therapy, and psychosocial

support.” Id. at 19. The ALJ explained, however, that “there [was] no indication t[hat]



                                                 12
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 13 of 21




[McNally] require[d] a highly structured setting. . . . [and that] the evidence d[id] not support

finding that [McNally] ha[d] marginal adjustment abilities such that she ha[d] only a minimal

capacity to adapt to changes in her environment or to demands that [were] not already part of her

life.” Id. Indeed, the record showed that any exacerbation of her symptoms or deterioration in

her function correlated with her misuse and/or overuse of prescription medication. Id. at 628-37,

644, 738-39, 741, 743, 745, 749, 751, 753, 804. Additionally, as the ALJ pointed out, McNally

was able to work throughout the relevant period without requiring any special assistance and

there was no indication that she required any hospitalizations. Id. at 19. Accordingly, the ALJ’s

finding that McNally’s impairments did not meet or medically equal the C criteria of Listings

12.02, 12.04, and 12.06 was supported by substantial evidence.

       B.      The ALJ’s Step Five Finding is Supported by Substantial Evidence

       McNally maintains that the ALJ erred in finding that, given her age, education, work

experience, and “illnesses and ailments,” she retained the RFC to perform other substantial

gainful employment. Pl.’s Br. at 6-8. Specifically, she claims that the ALJ should have given

more weight to the opinion of her vocational consultant, John Topalanchik, M.S.

(“Topalanchik”), and that the ALJ’s hypothetical question to the VE failed to include all her

limitations. Id. These contentions are unavailing.

               1.      Substantial Evidence Supported the ALJ’s Determination That
                       Topalanchik’s Opinion Was Not Entitled to Any Weight

       McNally claims that the ALJ abused her discretion in affording Topalanchik’s report no

weight. Id. at 7. She contends that the ALJ was required to give this report “more weight”

because Topalanchik was an “extremely knowledgeable expert” with experience in disability

evaluations. Id. In the alternative, McNally argues that, at the very least, the ALJ should have




                                                 13
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 14 of 21




allowed the VE to consider Topalanchik’s report. Id. As discussed below, these contentions

lack merit.

       Topalanchik authored a Vocational Report dated January 25, 2019, R. at 438-41, in

which he observed that McNally’s “combination of mental and physical impairments create[d]

marked exertional and non-exertional limitations that essentially l[eft] her with no residual

functional capacity to perform work[-]related functions in the competitive work environment.”

Id. at 440. He further opined that “[t]he combinations of Ms. McNally’s exertional and non-

exertional limitations preclude[d] the performance of significant gainful activity in the function

by function analysis of SSR-96-9P considering [that] Ms. McNally [was] unable to perform a

full range of even sedentary work.” Id. at 441. Ultimately, Topalanchik concluded that

McNally’s “symptoms complex prevent[ed] the performance of any substantial gainful activity

appropriately, effectively, independently or on a sustained basis.” Id. The ALJ determined that

Topalanchik’s report should be given “no weight” because it “provide[d] little information about

[McNally’s] actual work history, contain[ed] medical opinions from a non-medical source, and

offer[ed] an opinion on an issue reserved to the Commissioner.” Id. at 29-30. This decision was

supported by substantial evidence.

       Topalanchik began his report by outlining McNally’s educational history, IQ, and

employment history, including her “failed” work attempts. Id. at 29, 438. With regard to

McNally’s work history, the ALJ explained that Topalanchik neglected to mention that McNally

“ha[d] stated various reasons for the short-term nature of these jobs.” Id. at 29. For example,

McNally reported to Dr. Sharon Cline of PMCPA Family Practice that her most recent job did

not work out because the position was terminated, so she was let go from the company. Id. at 29,

746. This internal inconsistency and lack of explanation for McNally’s “failed” work attempts



                                                14
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 15 of 21




sufficiently supported the ALJ’s decision to reject Topalanchik’s opinion. Cf. Plummer v. Apfel,

186 F.3d 422, 429 (3d Cir. 1999) (citing Newhouse, 753 F.2d at 286) (noting that an ALJ “may

afford a treating physician’s opinion more or less weight depending upon the extent to which

supporting explanations are provided”).

       In his report, Topalanchik also offered several medical opinions about McNally’s

exertional and nonexertional limitations. R. at 29, 439-40. For instance, Topalanchik opined

that McNally had marked limitations in her ability to understand, remember and apply

information, as well as in her ability to sit, stand, and walk six hours in an eight-hour day. Id. at

440-41. He also stated that her symptoms complex was consistent with the criteria of Listings

1.04, 12.02, 12.04, and 12.06. Id. at 440. The ALJ, however, determined that such opinions

were inappropriate because, as an employment counselor, certified rehabilitation specialist, and

certified vocational evaluation specialist, id. at 29, 444, Topalanchik was not an acceptable

medical source under the appliable regulations. See 20 C.F.R. §§ 404.1502(a), 416.902(a).

Thus, the ALJ was entitled to afford Topalanchik’s opinion no weight. Cf. Rios v. Barnhart, 57

F. App’x 99, 101 n.2 (3d Cir. 2003) (quoting Hartranft, 181 F.3d at 361) (recognizing “that ‘a

chiropractor’s opinion is not “an acceptable medical source” entitled to controlling weight’” and

affording chiropractor’s opinion “little weight” because it was inconsistent with the record and

not supported by clinical medical evidence).

       Topalanchik concluded his report by opining that McNally’s condition “prevent[ed] the

performance of any substantial gainful activity, effectively, independently or on a sustained

basis.” R. at 441. This opinion, as explained by the ALJ, “in essence, [was] an opinion that

[McNally] [was] disabled.” Id. at 29. As a result, the ALJ was under no obligation to give

Topalanchik’s opinion special weight because “[a] finding of disability is an issue reserved to the



                                                 15
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 16 of 21




Commissioner.” Id.; see 20 C.F.R. §§ 404.1527(d)(1), (3), 416.927 (d)(1), (3) (“We are

responsible for making the determination or decision about whether you meet the statutory

definition of disability. In so doing, we review all of the medical findings and other evidence

that support a medical source’s statement that you are disabled. A statement by a medical source

that you are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are

disabled.”); SSR 96-5p, 1996 WL 374183, at *2 (July 2, 1996) (“[T]reating source opinions on

issues that are reserved to the Commissioner are never entitled to controlling weight or special

significance.”).

        Insofar as McNally argues that the ALJ should have allowed the VE to consider

Topalanchik’s report, Pl.’s Br. at 7, her claim is meritless. An ALJ is obligated to “provide the

VE with copies of all evidence relating to the claimant’s vocational history” both before the

hearing and, if new vocational evidence is received at the hearing, before the VE’s testimony.

Hearings, Appeals and Litigation Law Manual (“HALLEX”) 1-2-5-48, 1994 WL 637379 (June

16, 2016). Topalanchik’s report, however, was not evidence relating to McNally’s vocational

history. Rather, it was an improper medical source statement and disability opinion disguised as

a vocational consultant analysis. R. at 29. Thus, the ALJ was not required to provide the VE

with this report.

                2.     McNally’s Challenge to the Hypothetical the ALJ Posed to the VE is
                       Meritless                                                    ____

        McNally contends that the ALJ’s hypothetical to the VE failed to include all of her

limitations. Pl.’s Br. at 7-8. Specifically, she argues that the hypothetical should have contained

the limitations that her counsel included in his hypothetical to the VE on cross-examination. R.

at 8, 144-45. This claim lacks substance.




                                                16
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 17 of 21




       “A hypothetical question posed to a vocational expert ‘must reflect all of a claimant’s

impairments.’” Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002) (emphasis in original)

(quoting Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987)). However, an ALJ is not

required “to submit to the vocational expert every impairment alleged by a claimant. Instead . . .

the hypotheticals posed must ‘accurately portray’ the claimant’s impairments and [] the expert

must be given an opportunity to evaluate those impairments ‘as contained in the record.’”

Rutherford, 399 F.3d at 554 (emphasis in original). Simply put, any hypothetical posed to the

VE need only include “claimant’s credibly established limitations.” Id. (emphasis in original)

(citing Plummer, 186 F.3d at 431).

       Here, the ALJ found that McNally’s “statements concerning the intensity, persistence and

limiting effects of [her] symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record,” R. at 20, and thus, she did not include them in her hypothetical to

the VE. Id. at 141-42. For example, the ALJ pointed out that many of the symptoms associated

with McNally’s mental impairments were related to her overuse and/or misuse of prescribed

medication. Id. at 21-22; see e.g., id. at 628-37, 644, 738-39, 741, 743, 745, 749, 751, 753, 804.

The ALJ also credited the opinion of State agency psychological consultant, Anthony Galdieri,

Ph.D., that McNally was limited to simple tasks and low stress jobs, as well as to making simple

decisions, following short and simple instructions, and performing one to two step functions on a

consistent basis. Id. at 28, 172-74, 192-94. With respect to McNally’s exertional limitations, the

ALJ determined that her chronic pain complaints were inconsistent “with the physical exams in

the record [and] [her] alleged preference to avoid pain management therapies despite their

availability.” Id. at 22; see e.g., id. at 596-623; 662-98; 707-35; 738-57. In reaching this

decision, the ALJ gave substantial weight to the findings of State agency medical consultant, Dr.



                                                 17
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 18 of 21




Crescenzo Calise, regarding McNally’s exertional limitations. Id. at 28; 158-97. Moreover, the

ALJ noted that McNally “pursued no physical therapy, occupational therapy, injections, or

anything beyond a brief period of pain medication treatment via a pain clinic. . . . [and that] no

surgical evaluation or intervention ha[d] been recommended.” Id. at 28. Accordingly, the ALJ

was not required to include McNally’s claimed limitations in her hypothetical to the VE and

thus, McNally’s arguments to the contrary must fail.3

       C.      This Court May Not Consider McNally’s Claim That She Could Have Been
               Found to be Disabled at a Later Onset Date                      _____

       McNally’s final claim is that the ALJ could have found her to be disabled at a later onset

date. Pl.’s Br. at 9. In support of this claim, McNally presented new evidence to the Appeals

Council in the form of a letter from the U.S. Department of Education (“DE Letter”), which

discharged her federal student loans because it found that she was totally and permanently

disabled as of July 2, 2018. R. at 45. This claim is meritless.

       It is well established that evidence that was not before the ALJ cannot be considered by a

district court in its determination of whether or not the ALJ’s decision was supported by

substantial evidence, even if it was submitted to the Appeals Council. See Matthews v. Apfel,

239 F.3d 589, 593-94 (3d Cir. 2001). The only evidence that may be considered in assessing

whether substantial evidence supports the ALJ’s decision is the administrative record at the time

of the ALJ’s decision. Id. at 593. The district court may, however, remand the case to the

Commissioner to consider any new evidence presented to the Appeals Council or otherwise, “but



3
    In her brief, McNally argues that the VE should have been allowed to review the medical
records that her counsel submitted shortly before the administrative hearing. Pl.’s Br. at 10. As
discussed supra in Section III(B)(1), the ALJ need only “provide the VE with copies of all
evidence relating to the claimant’s vocational history.” HALLEX 1-2-5-48, 1994 WL 637379.
Because the additional medical records did not pertain to McNally’s vocational history, R. at 39-
106, the ALJ was under no obligation to provide them to the VE.
                                                 18
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 19 of 21




only if the evidence is new and material and if there was good cause why it was not previously

presented to the ALJ.” Id. (citations omitted); see 42 U.S.C. § 405(g). All three requirements

must be satisfied to warrant remand. Matthews, 239 F.3d at 594.

       McNally falls drastically short of meeting the new, material, and good cause

requirements. As an initial matter, the DE Letter was not “new.” Evidence is “new” if it is “not

merely cumulative of what is already in the record,” Szubak v. Sec’y of Health & Human

Servs., 745 F.2d 831, 833 (3d Cir. 1984) (citations omitted), and if it was “not in existence or

available to the claimant at the time of the administrative proceeding,” Sullivan v. Finkelstein,

496 U.S. 617, 626 (1990). Here, the DE Letter was dated July 2, 2018, R. at 45—nearly seven

months prior to the hearing, which took place on February 1, 2019, id. at 107. Accordingly, the

DE Letter was not “new” because it existed and was available to McNally at the time of the

administrative proceeding. See Sullivan, 496 U.S. at 626.

       Even if this evidence was considered to be “new,” it was not “material.” Evidence is

“material” if there is a “reasonable possibility that the new evidence would have changed the

outcome of the [Commissioner’s] determination.” Szubak, 745 F.2d at 833 (citations omitted).

No such possibility existed in this case. As explained in the applicable agency regulations:

               Other governmental agencies and nongovernmental entities—such as the
               Department of Veterans Affairs, the Department of Defense, the
               Department of Labor, the Office of Personnel Management, State agencies,
               and private insurers— make disability . . . decisions for their own programs
               using their own rules. Because a decision by any other governmental
               agency or a nongovernmental entity about whether you are disabled . . . is
               based on its rules, it is not binding on us and is not our decision about
               whether you are disabled . . . under our rules. Therefore, in claims filed on
               or after March 27, 2017, we will not provide any analysis in our
               determination or decision about a decision made by any other governmental
               agency or a nongovernmental entity about whether you are disabled . . . .
               However, we will consider all of the supporting evidence underlying the
               other governmental agency or nongovernmental entity’s decision that we
               receive as evidence in your claim . . . .

                                                19
         Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 20 of 21




20 C.F.R. §§ 404.1504, 416.904 (reference to other regulations omitted). As an “other

governmental agency,” the Department of Education’s disability decision would not have been

binding on the ALJ. Moreover, the ALJ would have been under no obligation to analyze the

Department of Education’s decision because McNally filed her claim after March 27, 2017. As a

result, there was no possibility that the DE Letter would have changed the outcome of the

Commissioner’s decision, and thus this evidence is not “material.” See Szubak, 745 F.2d at 833.

       Even assuming the newness and materiality of the letter, McNally fails to show that she

had “good cause” for why this letter—which was sent to her seven months before the

administrative hearing, R. at 45, 107—was not initially presented to the ALJ. There was no

mention of the DE Letter at the hearing, and McNally provides no explanation as to why she did

not present this evidence. Thus, McNally has not demonstrated good cause for failing to obtain

this evidence prior to the ALJ issuing her decision. See, e.g., Simonson v. Berryhill, No. 16-

0631, 2017 WL 5632691, at *4 (M.D. Pa. Nov. 22, 2017) (holding that “it is a well-established

principle that mere failure to obtain evidence before the ALJ made a determination when it could

have been obtained does not amount to ‘good cause’”) (citations omitted); see also Scatorchia v.

Comm’r of Soc. Sec., 137 F. App’x 468, 472 (3d Cir. 2005) (holding that remand was not

warranted because the plaintiff “had not provided any explanation for her failure to acquire this

additional medical information prior to her hearing”). Consequently, this Court will not consider

the DE Letter and remand to the Commissioner for consideration of this evidence is not

warranted.4



4
     McNally briefly argues that the ALJ should have rescheduled the hearing because her file
was unavailable for review before the proceeding, placing her and her counsel “at a distinct
disadvantage going into the hearing.” Pl.’s Br. at 3, 10. This cursory argument provides no basis
for relief because the record is devoid of any evidence to support this claim.
                                                20
        Case 5:20-cv-00703-MH Document 15 Filed 10/29/20 Page 21 of 21




VI.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence. Accordingly, Plaintiff’s Request for Review will be denied and dismissed. An

appropriate order follows.

Dated: October 29, 2020


                                                BY THE COURT:



                                                /s/ Marilyn Heffley
                                                MARILYN HEFFLEY
                                                UNITED STATES MAGISTRATE JUDGE




                                                21
